Citation Nr: 1044493	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Scott Kidd, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
testimony is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that, when the 
Veteran specifically requests service connection for PTSD, but 
the medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, but 
rather, should be construed as a claim for a psychiatric disorder 
generally.  Here, the Veteran has been diagnosed with several 
mental disorders including, depression, anxiety, and personality 
disorder.  In light of the Clemons decision, the Board has 
characterized the appeal as fashioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2010).

If, as here, the claim for PTSD is based on an alleged personal 
assault, then evidence from sources other than the Veteran's 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it received to an appropriate mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, 
provided "guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a personal 
assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor 
such as lay statements describing episodes of depression; panic 
attacks or anxiety but no identifiable reasons for the episodes; 
visits to medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or civilian 
authority.  The Manual also lists behaviors such as requests for 
change of military occupational specialty (MOS) or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of over-
the-counter medications, unexplained economic or social behavior 
changes, and breakup of a primary relationship as possibly 
indicative of a personal assault, provided that such changes 
occurred at the time of the incident.  The Court has also held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  YR 
v. West, 11 Vet. App. 393, 398-99.

In this case, service personnel records indicate that the Veteran 
served on active duty in the Philippines was an aircraft 
mechanic.  He did not engage in combat, and his alleged stressors 
are not related to combat.  The Veteran has submitted numerous 
statements attesting to military stressors.  He has consistently 
described being the target of abuse and harassment by his 
superior, Chief Petty Officer B.  The Veteran described one 
particular incident where he was wrongly accused of a mistake on 
a repair job but was not provided specifics on the issue.  The 
Veteran stated he was "humiliated in front of [his] entire 
squadron" for the alleged error and was demoted from his 
position as an airplane mechanic.  The Veteran stated he was 
physically assaulted by Officer B on several occasions.  After 
being through Captain's Mast, the Veteran stated he was told by 
Officer B that the mistake made on the repair job was not the 
Veteran's fault and was reinstated as a mechanic.  The Veteran 
stated he was constantly humiliated by Officer B and this led to 
his fellow servicemen to disrespect and harass him as well.  The 
Veteran stated his self-esteem suffered, he dreaded going to 
work, and had difficulty coping.

In addition, the Veteran stated he was sexually assaulted by 
another serviceman while serving time in the brig.  He stated he 
was too ashamed to report it and was unable to discuss the 
incident until years after leaving service. 

Service personnel records indicate the Veteran has received two 
Captain's Masts and one summary Court Martial.  According to a 
February 1973 performance evaluation, the Veteran was 
"intelligent but is belligerent and lacks motivation.  He does 
not understand the importance of his job and tends to be lax in 
his duties.  When given a command, he questions the authority of 
the person giving the command... [he] has a problem adjusting to 
Navy life and does little for the division."  In April 1973, 
after service time for his Court Martial, the Veteran requested a 
psychiatric examination.  Upon examination, in May 1973, the 
Veteran was diagnosed with passive aggressive personality 
disorder.  He was recommended for discharge "by reason of 
unsuitability due to character and behavioral disorders" in July 
1973.

According to the post-service treatment records, the Veteran has 
submitted several letters from private doctors reporting a 
diagnosis of PTSD.  The earliest diagnosis of PTSD was in April 
2004 by Dr. K. Pender.  However, in this letter Dr. Pender stated 
the Veteran's PTSD was due to his childhood trauma of abuse, 
ongoing illness, and his role as caretaker for his ill and 
elderly mother.  There is no indication that the Veteran's PTSD 
was a result of his military service.  In a January 2006 letter, 
Dr. Pender described his symptoms of mental disorder to not only 
his traumatic childhood, adolescence, and young adult experiences 
but also his military service.  In July 2006 and June 2010, Dr. 
Pender has clarified that the Veteran's traumatic experiences 
prior to his military service, coupled with his trauma during 
service has led to his current psychological disabilities.

A June 2007 private treatment record from Dr. R. J. Duval, a 
private psychologist, described the Veteran's disability and 
symptoms of PTSD.  However, rather than diagnosing the Veteran 
with PTSD, Dr. Duval noted continued assessment was needed for 
possible PTSD.  In June 2008, Dr. Duval stated the Veteran had 
service-related psychological disability by way of significant 
exacerbation of his mood and anxiety disorder." 

Finally, in October 2008, the Veteran underwent a VA psychology 
examination.  After a thorough review of the evidence of record 
and an examination of the Veteran, the VA examiner diagnosed 
depressive disorder not otherwise specified (NOS), anxiety 
disorder NOS, and personality disorder NOS with paranoid and 
passive-aggressive features.  The VA examiner opined, that 
"[w]hile he has some symptoms of PTSD, he does not meet the full 
criteria for the disorder...[however,] it was at least as likely as 
not that the personality disorder diagnosed in the service was 
the first manifestation of the currently diagnosed disorder... 
there was no evidence of a diagnosis of PTSD arising during his 
military service."

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  

Given the diagnosis of other diagnosed mental disorders and 
unclear diagnosis of PTSD, in order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  The RO should afford the Veteran a VA psychiatric 
examination to determine whether it is as likely as not that 
acquired psychiatric disorders, including PTSD, are related to a 
verified event in service.

In addition, the Board finds that although Dr. Duval and Dr. 
Pender have provided several letters providing positive nexus 
opinions between the Veteran's mental disorders and service.  The 
private treatment records have not been associated with the 
claims file. VA is therefore on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, prior to the Veteran's VA examination, all 
pertinent private treatment reports not yet associated with the 
claims file must be secured.


Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all outstanding 
private treatment records of Dr. K. Pender 
and Dr. R. J. Duval must be obtained and 
associated with record.  All efforts to 
obtain these records must be documented to 
inclusion in the claims folder.

2.	Once all outstanding private treatment 
records have been obtained and associated 
with record, the Veteran should be 
afforded a VA examination with an examiner 
with the appropriate expertise to 
determine the nature and etiology of the 
claimed psychiatric disorders, including 
PTSD.  The claims file and a copy of this 
remand should be forwarded to the examiner 
and reviewed in conjunction with the 
examination.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify all 
current psychological disorder(s).  With 
respect to each psychiatric diagnosis, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any psychological disorder was 
incurred in or is otherwise related to the 
Veteran's military service.

Among other things, the examiner should 
express an opinion as to whether it is as 
likely as not that the record indicates 
behavioral changes consistent with the 
alleged in-service stressor to include the 
assault.   If she/he is unable to state 
such an opinion without resort to 
speculation, the examiner should so 
indicate.  If PTSD is diagnosed, the 
examiner should provide an opinion as to 
the stressor(s) supporting the diagnosis.  
It should be specifically stated whether 
it is as likely as not that the claimed 
in-service stressor led to or aggravated 
any current diagnosis of PTSD.  The 
examiner's opinion should address the 
symptoms, findings, and diagnoses found in 
the Veteran's private treatment records, 
VA treatment records, the October 2008 VA 
examination, lay statements, and the June 
2010 hearing testimony.

3.	After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection 
for psychiatric disorders, including PTSD.  
If any determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


